DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5-12, 14-17, 19, and 20, as recited in an amendment filed on October 11, 2021, were previously pending and subject to a final office action filed on January 18, 2022 (the “January 18, 2022 Final Office Action”).  On June 13, 2022, Applicant filed a Request for Continued Examination in accordance with 37 CFR 1.114, where Applicant further amended claims 1, 5, 9, and 10 (the “June 13, 2022 RCE”).  Claims 1-3, 5-12, 14-17, 19, and 20, as recited in the June 13, 2022 RCE, are currently pending and subject to the non-final office action below.

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see  Applicant’s Remarks, pp. 12-17, Rejections under 35 U.S.C. § 101 Section, filed on June 13, 2022, with respect to the rejections of claims 1-3, 5-12, 14-17, 19, and 20 under 35 U.S.C. § 101 have been fully considered, but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (the “2019 Revised PEG”), the § 101 rejections of claims 1-3, 5-12, 14-17, 19, and 20 are maintained in this final office action.
Applicant asserts that under Prong Two of Step 2A of the 2019 Revised PEG (i.e., whether the claim limitations are indicative of integration into a practical application), the claims are directed to applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See Applicant’s Remarks, at p. 14.  However, Examiner respectfully disagrees with Applicant’s assertion.
When determining whether a claim applies or uses a recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, the following factors are relevant: (1) the particularity or generality of the treatment or prophylaxis; (2) whether the limitation(s) have more than a nominal or insignificant relationship to the exception(s); and (3) whether the limitation(s) are merely extra-solution activity or a field of use. See MPEP § 2106.04(d)(2).  Examples of “treatment” and “prophylaxis” limitations encompass limitations that treat or prevent a disease or medical condition, including, e.g., acupuncture, administration of medication, dialysis, organ transplants, phototherapy, physiotherapy, radiation therapy, surgery, and the like. Id.  For example, an immunization step that integrates an abstract idea into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases is considered to be a particular prophylaxis limitation that practically applies the abstract idea. Id.  Examiners should keep in mind that in order to qualify as a “treatment” or “prophylaxis” limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. Id. An example of such a limitation is a step of “administering amazonic acid to a patient” or a step of “administering a course of plasmapheresis to a patient.” Id.  If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the “treatment or prophylaxis” consideration. Id.  For example, a step of “prescribing a topical steroid to a patient with eczema” is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a “pharmaceutical composition” or that a “feed dispenser is operable to dispense a mineral supplement” are not affirmative limitations because they are merely indicating how the claimed invention might be used. Id.
In the present case, despite Applicant’s arguments that the claims are directed to applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, the limitations described in claims 1, 9, and 10 are not effecting a particular treatment for a disease or medical condition, because the claims and specification do not describe a particular treatment or prophylaxis.  Under the first factor (the particularity or generality of the treatment or prophylaxis), Appellant’s claims and specification do not describe or identify a particular treatment.  Rather, the claim is merely directed to determining a broad “disease-modifying drug treatment” for a patient based on one or more new measurement values.  Under the second factor (whether the limitation(s) have more than a nominal or insignificant relationship to the exception(s)), Appellant’s claims and specification do not describe the administration of any particular treatment to a patient in connection with any particular disease.  Again, the claims merely describe administering a broad “disease-modifying drug treatment” to a patient with multiple sclerosis.  Therefore, under the second factor, the claim limitations at best have a nominal or insignificant relationship to any treatment that a patient with multiple sclerosis may receive.  Lastly, under the third factor (whether the limitation(s) are merely extra-solution activity or a field of use), again Appellant’s claims and specification are silent as to any particular treatment.  The claims do not recite any steps for ordering, altering, or administering a particular treatment for a patient.
While the claims in the present case describe a specific disease or medical condition (i.e., multiple sclerosis), the limitations described in the claims are not effecting a particular treatment for multiple sclerosis.  Unlike the claims analyzed in the Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals case, which were directed to a method for treating a patient with schizophrenia (i.e., a specific disease or medical condition) by administering iloperidone in different dosage ranges depending on the genotype of the patient (i.e., effecting a particular treatment); claims 1, 9, and 10 are not directed to effecting a particular treatment for a disease or medical condition. See MPEP § 2106.04(d)(2).  Making determinations of a disease-modifying drug treatment, and administering the disease-modifying drug treatment to the patient are not particular treatments or prophylaxes.  The disease-modifying drug treatment language is far too broad to be considered a particular treatment or prophylaxis.  Therefore, Applicant’s method and system does not itself effect a particular treatment or prophylaxis for a disease or medical condition.  Therefore, the claims are not directly related to the treatment of a disease, and are not indicative of a practical application of the abstract idea.  Therefore, the rejections of claims 1-3, 5-12, 14-17, 19, and 20 under 35 U.S.C. § 101 are maintained in this office action.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, pp. 17-21, Rejections under 35 U.S.C. § 103 Section, filed on June 13, 2022, with respect to rejections of claims 11-3, 5-12, 14-17, 19, and 20 under 35 U.S.C. § 103, have been fully considered and are persuasive.  Specifically, Applicant amended the claims to include new limitations directed to “determining a disease-modifying drug treatment for the new patient based on the one or more new measurement values of the disease-related variable” and “administering the disease-modifying drug treatment to the new patient that has multiple sclerosis”, in combination with the other limitations described in independent claims 1, 9, and 10.  These amended limitations were not found in the prior art previously cited in the January 18, 2022 Final Office Action, and the updated search attached to this office action failed to generate closer prior art results.  Accordingly, claims 1, 9, and 10, as recited in the June 13, 2022 RCE, are considered to be novel and non-obvious over the prior art.  Dependent claims 2, 3, 5-8, 11, 12, 14-17, 19, and 20 incorporate the allowable features of independent claims 1 and 10 through their individual dependencies on the aforementioned independent claims. Therefore, the rejections of claims 1-3, 5-12, 14-17, 19, and 20 under 35 U.S.C. § 103 are withdrawn.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-12, 14-17, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following limitations which are not supported by the original disclosure are as follows:
- The recitations of:
- “determining a disease-modifying drug treatment for the new patient based on the one or more new measurement values of the disease-related variable” (as described in claims 1, 9, and 10); and
- “administering the disease-modifying drug treatment to the new patient that has multiple sclerosis” (as described in claims 1, 9, and 10).
	Matter not present on the filing date of the application in the specification, claims, or drawings that is added after the application filing is usually new matter. See MPEP §§ 2163.06 and 2163.07.  In the present case, the specification is silent as to the underlined portions above.  These limitations change the scope of the claims, and it is unclear where the support is for the system and method performing the aforementioned limitations.
            In particular, Applicant does not point to, nor was the Examiner able to find support for these limitations within the specification as originally filed on December 18, 2018.  For example, paragraph [0037] in Applicant’s specification as originally filed on December 18, 2018 discloses that an example of the contextualization data includes a patient that has “multiple sclerosis (MS), a life-lasting, autoimmune, neurodegenerative disease with no known cure, but more than 10 known disease-modifying treatment options.”  This disclosure provides general support for system and method collecting and filtering patient data, wherein the patients have multiple sclerosis.  However, this disclosure does not provide support for the specific and narrow limitations directed to the system being capable of: (1) determining a disease-modifying drug treatment for new patients based on new measurement values; and (2) administering the disease-modifying drug treatment to a new patient that has multiple sclerosis.  As such, Applicant is respectfully requested to clarify the above issues and to specifically point out where (if possible) the aforementioned limitation has support in the originally filed specification and/or claims.
Examiner further notes that the steps directed to “determining a disease-modifying drug treatment for the new patient based on the one or more new measurement values of the disease-related variable”; and “administering the disease-modifying drug treatment to the new patient that has multiple sclerosis” are not described by the present specification in sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed, e.g. see MPEP 2161.01.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement, e.g. see MPEP 2161.01.  For example, the specification and/or present claim language does not disclose a specific algorithm (e.g. the necessary steps and/or flowcharts) that explains how the system is able to select a treatment for a new patient; or administer the selected treatment on the new patient with multiple sclerosis.  As such, claims 1, 9, and 10 are rejected for failing to comply with the written description requirement under 35 U.S.C. § 112(a).
Claims 2, 3, 5-8, 11, 12, 14-17, 19, and 20 (which individually depend on claims 1, 9, or 10) are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with the written description requirement for similar reasons as described in the § 112(a) new matter rejections of claims 1, 9, and 10 above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9, 11, 12, 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claim recites a “computer product.”
Applying the broadest reasonable interpretation to claim 9, a “computer product comprising a non-transient computer readable medium” may include both (1) non-transient, physical storage, such as hardware (e.g. a hard disk drive), and (2) transient storage, such as a signal.  Signals are not patent eligible subject matter. See MPEP § 2106.03(I).  In the specification, Applicant does not limit the computer product to non-transitory computer products.  For example, Applicant discloses that the computer readable medium may be: (1) any combination of storage and transmission devices (see Applicant’s specification as filed on December 18, 2018, paragraph [0121]); and (2) a data signal encoded with a program (see Applicant’s specification as filed on December 18, 2018, paragraph [0122]).  Data signals (i.e., transient signals) are not patent eligible subject matter. See MPEP § 2106.03(I).  Therefore, the Applicant’s disclosure does not require the disclosed computer product to be nonvolatile and implies that it may include volatile (i.e., transient) computer products as well.  As such, claims 9, 11, 12, 14 and 15 do not fall within one of the four categories of patent eligible subject matter.  Examiner suggests that Applicant amend claims 9, 11, 12, 14 and 15 to limit the computer product to “a non-transitory computer product comprising a non-transient computer readable medium.”  For examination purposes, the computer product described in claims 9, 11, 12, 14 and 15 will be interpreted and read as “a non-transitory computer product.”


Claims 1-3, 5-12, 14-17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the 2019 Revised PEG
Following Step 1 of the 2019 Revised PEG, claims 1-3 and 5-8 are directed to a method of accessing and using a database of patient data, which is within one of the four statutory categories (i.e., process). See MPEP § 2106.03.  Claims 10, 16, 17, 19, and 20 are directed to a system, which is also within one of the four statutory categories (i.e., a machine or apparatus). See id.  Claims 9, 11, 12, 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  As described above in the § 101 rejections of non-statutory subject matter, claims 9, 11, 12, 14 and 15 do not fall within at least one of the four categories of patent eligible subject matter, because the claims recite a “computer product”, which may include transient storage, such as a signal.  Signals are not patent eligible subject matter. See MPEP § 2106.03(I).  For examination purposes, the computer product described in claims 9, 11, 12, 14 and 15 will be interpreted and read as “a non-transitory computer product comprising a non-transient computer readable medium.”

Step 2A of the 2019 Revised PEG - Prong One
Following Prong One of Step 2A of the 2019 Revised PEG, the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. See MPEP §2106.04.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: 1) Mathematical Concepts; 2) Certain Methods of Organizing Human Activity, and 3) Mental Processes. See MPEP § 2106.04(a).
In the present case, claims 1, 9, and 10 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Representative independent claim 10 and claims 1 and 9 include limitations that recite an abstract idea.  Note that independent claim 10 is the system claim, while claim 1 covers a method claim and claim 9 covers the matching computer program product comprising a non-transient computer readable medium.  Specifically, independent claim 10 recites (and claims 1 and 9 substantially recite the following limitations):
A system comprising:
	
	a database of patient data; and
	
	one or more processors communicably coupled with the database and configured to perform:

		storing a plurality of reference measurement records in the database, the plurality of reference records comprising data from at least 3000 visits by at least 500 patients, each reference record including:
		
			a measurement value of a disease-related variable of a disease of a reference patient,

a time value of a time-related variable associated with when the measurement value of the disease-related variable of the reference patient was obtained;	

receiving, via a user interface, a selection of a first time value of the time-related variable;

for each of a plurality of time values of the time-related variable:

identifying a subset of the plurality of reference measurement records in the database corresponding to the time value;

storing one or more new measurement records for a new patient having the multiple sclerosis, wherein at least one of the one or more new measurement records corresponds to the first time value;

receiving, at the user interface, one or more first filtering criteria to be applied to a first subset of the reference measurement records, the first subset corresponding to the first time value of the time-related variable, wherein receiving the one or more first filtering criteria includes receiving a first range for the disease-related variable at the first time value, wherein a first filtered subset includes reference measurement records having a measurement values within the first range;

responsive to receiving the one or more first filtering criteria, retrieving the first subset of the reference measurement records from the database, the first subset of the reference measurement records corresponding to the first time value of the time-related variable;

applying the one or more first filtering criteria to the first subset of the reference measurement records to form a first filtered subset that includes reference measurement records corresponding to the first time value and satisfying the one or more first filtering criteria;

for each of other subsets of the reference measurement records corresponding to other time values of the time-related variable:

determining one or more other filtering criteria to be applied to the other subset, wherein the one or more other filtering criteria are determined using the one or more first filtering criteria, wherein determining the one or more other filtering criteria includes:

determining a percentile range corresponding to the first range, the percentile range determined relative to the measurement values of the first subset;

for each respective subset of the other subsets:

in response to determining the percentile range, retrieving from the database the respective subset of the plurality of reference measurement records in the database for another time value;

analyzing the measurement values of the second subset of the plurality of reference measurement records to determine a second range of the measurement values that correspond to the percentile range for the other time value; and

applying the one or more other filtering criteria to the other subset to form another filtered subset that includes reference measurement records corresponding to the other time value and satisfying the one or more other filtering criteria, wherein each of the other filtered subsets include reference measurement records having measurement values within the second range corresponding to the other filtered subset;

for each of the filtered subsets of the reference measurement records:

identifying the measurements values of the disease-related variable of the reference patient of the filtered subset;

causing a display of one or more new measurement values of the disease-related variable for the new patient at the plurality of time values of the time-related variable plotted relative to the measurements values of the filtered subsets;

determining a disease-modifying drug treatment for the new patient based on the one or more new measurement values of the disease related variable; and

administering the disease-modifying drug treatment to the new patient that has multiple sclerosis.

However, the Examiner submits that the foregoing underlined limitations comprise a process that, under its broadest reasonable interpretation, falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See 2019 Revised PEG.  The Certain Methods of Organizing Human Activity category covers concepts related to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (i.e., collecting patient data, filtering the patient data, and organizing the patient data on a graph), but for the recitation of the generic computer components also recited in claims 1, 9, and 10.  That is, other than reciting: (1) a system/a computer system (as described in claims 9 and 10); (2) a database of patient data (as described in claims 1, 9, and 10); (3) one or more processors (as described in claims 1 and 10); (4) a user interface (as described in claims 1, 9, and 10); (5) a computer product (as described in claim 9); (6) a non-transient computer readable medium (as described in claim 9); and the steps of: (7) “storing a plurality of reference measurement records in the database, the plurality of reference records comprising data from at least 3000 visits by at least 500 patients each reference record including: a measurement value of a disease-related variable of a disease of a reference patient, and a time value of a time-related variable associated with when the measurement value of the disease-related variable of the reference patient was obtained” (as described in claims 1, 9, and 10); (8) “storing one or more new measurement records for a new patient having the disease, wherein at least one of the one or more new measurement records corresponds to the first time value” (as described in claims 1, 9, and 10); (9) “determining a disease-modifying drug treatment for the new patient based on the one or more new measurement values of the disease related variable” (as described in claims 1, 9, and 10); and (10) “administering the disease-modifying drug treatment to the new patient that has multiple sclerosis” (as described in claims 1, 9, and 10), the context of claims 1, 9, and 10 encompass a concept of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (i.e., collecting patient data, filtering the patient data, and organizing the patient data on a graph).
The aforementioned claim limitations described in claims 1, 9, and 10 are analogous to claim limitations directed toward concepts of managing personal behavior or relationships or interactions between people, because they merely recite limitations for managing interactions between patients and medical professionals by collecting, filtering, and plotting (i.e., organizing) patient data based on filtering criteria (i.e., following rules or instructions).  If a claim limitation, under its broadest reasonable interpretation, covers the management of personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a)(II); see also 2019 Revised PEG.  Examiner notes that the many of the aforementioned claim limitations described in claims 1, 9, and 10 may also be classified as analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (i.e., the Mental Processes Category of abstract ideas, which covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (i.e., observations, evaluations, judgments, or opinions)), because the “identifying”, “determining”, and “analyzing” steps merely recite limitations which encompass a person mentally and/or manually: (1) identifying a subset of the reference measurement records for the different time values (i.e., a person making an observation, evaluation, judgment, or opinion); (2) determining filtering criteria and percentile ranges (i.e., a person making a judgment or opinion); (3) analyzing measurement values to determine a second range of measurement values (i.e., a person making a judgment or opinion); and (4) determining a disease-modifying drug treatment for the new patient based on the one or more new measurement values of the disease related variable (i.e., a person making an observation, evaluation, judgment, or opinion).  Accordingly, claims 1, 9, and 10 recite an abstract idea which is falls within the Certain Methods of Organizing Human Activity and Mental Processes categories.
Furthermore, Examiner notes that claims 2, 3, and 5-8 (and similarly for dependent claims 11, 12, 14-17, 19, and 20) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  Examiner notes that: (1) dependent claims 3, 12, and 17 include limitations that are deemed to be additional elements, and require further analysis under Prong Two of Step 2A; and (2) dependent claims 2, 5-8, 11, 14-16, 19, and 20 do not provide any additional limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.  For example, claims 2, 5-8, 11, 14-16, 19, and 20 merely recite the type of the type of data and measurement values that are used to make the determinations (i.e., these steps are deemed to be reasonably performed mentally or manually using a pen and paper, because they modify the data that is used for the observations, evaluations, judgments, and/or opinions).

Step 2A of the 2019 Revised PEG - Prong Two
Regarding Prong Two of Step 2A of the 2019 Revised PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 Revised PEG, it must be determined whether any additional elements in the claims are indicative of integrating the abstract idea into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” See MPEP § 2106.05 (f), (g), and (h).
Following Prong Two of Step 2A of the 2019 Revised PEG, this judicial exception is not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  In present case, for representative independent claim 10 (similar to claims 1 and 9), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) comprising:
	
	a database of patient data (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and
	
	one or more processors communicably coupled with the database and configured to perform (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)):

		storing a plurality of reference measurement records in the database, the plurality of reference records comprising data from at least 3000 visits by at least 500 patients, each reference record including (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and the Examiner further submits that such steps are not unconventional as they merely consist of electronic recordkeeping or storing and retrieving information in memory, as evidenced by the Alice Corp. Pty. Ltd. v. CLS Bank Int’l and Versata Dev. Group, Inc. v. SAP Am., Inc. cases, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)):
		
			a measurement value of a disease-related variable of a disease of a reference patient (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and the Examiner further submits that such steps are not unconventional as they merely consist of electronic recordkeeping or storing and retrieving information in memory, as evidenced by the Alice Corp. Pty. Ltd. v. CLS Bank Int’l and Versata Dev. Group, Inc. v. SAP Am., Inc. cases, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)),

a time value of a time-related variable associated with when the measurement value of the disease-related variable of the reference patient was obtained (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and the Examiner further submits that such steps are not unconventional as they merely consist of electronic recordkeeping or storing and retrieving information in memory, as evidenced by the Alice Corp. Pty. Ltd. v. CLS Bank Int’l and Versata Dev. Group, Inc. v. SAP Am., Inc. cases, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));	

receiving, via a user interface (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), a selection of a first time value of the time-related variable;

for each of a plurality of time values of the time-related variable:

identifying a subset of the plurality of reference measurement records in the database corresponding to the time value;

storing one or more new measurement records for a new patient having multiple sclerosis, wherein at least one of the one or more new measurement records corresponds to the first time value (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and the Examiner further submits that such steps are not unconventional as they merely consist of electronic recordkeeping or storing and retrieving information in memory, as evidenced by the Alice Corp. Pty. Ltd. v. CLS Bank Int’l and Versata Dev. Group, Inc. v. SAP Am., Inc. cases, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

receiving, at the user interface, one or more first filtering criteria to be applied to a first subset of the reference measurement records, the first subset corresponding to the first time value of the time-related variable, wherein receiving the one or more first filtering criteria includes receiving a first range for the disease-related variable at the first time value, wherein a first filtered subset includes reference measurement records having a measurement values within the first range;

responsive to receiving the one or more first filtering criteria, retrieving the first subset of the reference measurement records from the database, the first subset of the reference measurement records corresponding to the first time value of the time-related variable;

applying the one or more first filtering criteria to the first subset of the reference measurement records to form a first filtered subset that includes reference measurement records corresponding to the first time value and satisfying the one or more first filtering criteria;

for each of other subsets of the reference measurement records corresponding to other time values of the time-related variable:

determining one or more other filtering criteria to be applied to the other subset, wherein the one or more other filtering criteria are determined using the one or more first filtering criteria, wherein determining the one or more other filtering criteria includes:

determining a percentile range corresponding to the first range, the percentile range determined relative to the measurement values of the first subset;

for each respective subset of the other subsets:

in response to determining the percentile range, retrieving from the database the respective subset of the plurality of reference measurement records in the database for another time value;

analyzing the measurement values of the second subset of the plurality of reference measurement records to determine a second range of the measurement values that correspond to the percentile range for the other time value; and

applying the one or more other filtering criteria to the other subset to form another filtered subset that includes reference measurement records corresponding to the other time value and satisfying the one or more other filtering criteria, wherein each of the other filtered subsets include reference measurement records having measurement values within the second range corresponding to the other filtered subset;

for each of the filtered subsets of the reference measurement records:

identifying the measurements values of the disease-related variable of the reference patient of the filtered subset;

causing a display of one or more new measurement values of the disease-related variable for the new patient at the plurality of time values of the time-related variable plotted relative to the measurements values of the filtered subsets;

determining a disease-modifying drug treatment for the new patient based on the one or more new measurement values of the disease related variable (the Examiner further submits that such steps are the equivalent of generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP § 2106.05 (h)); and

administering the disease-modifying drug treatment to the new patient that has multiple sclerosis (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are the equivalent of generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP § 2106.05 (h); and the Examiner further submits that such steps are not unconventional as they merely consist of providing a treatment to a patient with a disease, as evidenced by the Classen Immunotherapies, Inc. v. Biogen IDEC case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)); and

a computer product (as described in claim 9) (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); (6) a non-transient computer readable medium (as described in claim 9) (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)).  However, the recitation of these generic computer components and functions in claims 1, 9, and 10 are recited at a high-level of generality (i.e., using generic computer devices to perform the abstract idea of collecting, filter, and plotting (i.e., organizing) the patient data on a graph), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; (2) adding insignificant extra-solution activity to the judicial exception; and (3) generally linking the use of the judicial exception to a particular technological environment or field of use (i.e., merely linking the abstract mental process to the field of medical records). See MPEP §§ 2106.05(f), (g), (h).
- The following is an example of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see, FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the abstract concept of collecting, filter, and plotting (i.e., organizing) the patient data on a graph more expediently solely due to the fact that they are executed on general-purpose computing devices (i.e., the system/computer system; one or more processors; database of patient data; interface; computer product; and non-transient computer readable medium), as opposed to being done manually; and
			- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see, Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention uses software instructions stored on the computer product and non-transient computer readable medium to perform the abstract concept of collecting, filtering, and plotting (i.e., organizing) the patient data on a graph).
- The following is an example of an insignificant extra-solution activity (e.g., see MPEP § 2106.05(g)):
		- Example of Mere Data Gathering/Mere Data Outputting:
				- Consulting and updating an activity log, e.g., see Ultramercial, Inc. v. Hulu, LLC – similarly, the current invention merely utilizes the “storing” steps described in claims 1, 9, and 10 to create or update the records in the database of patient data.
			- Insignificant Application:
				- Printing or downloading generated menus, e.g., see Apple, Inc. v. Ameranth, Inc. – similarly, the limitation directed to “administering the disease-modifying drug treatment to the new patient that has multiple sclerosis”, described in claims 1, 9, and 10, is similarly deemed to be a necessary data outputting step (i.e., “administering” a treatment that is determined for a patient is a necessary outputting step after the system determines the treatment for the patient).
- The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g., see MPEP § 2106.05(h)):
- A step of administering a drug providing 6-thioguanine to patients with an immune-mediated gastrointestinal disorder, e.g., see Mayo Collaborative Servs. v. Prometheus Labs. Inc. – similarly, the limitations directed to “determining a disease modifying-treatment for the new patient” and “administering the disease-modifying treatment to the new patient that has multiple sclerosis”, described in claims 1, 9, and 10, merely limits the claims to drug administration for patients with multiple sclerosis (i.e., simply refers to a relevant pre-existing audience of patients who are suffering from multiple sclerosis).
Thus, the additional elements in independent claims 1, 9, and 10 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 2, 5-8, 11, 14-16, 19, and 20 do not recite any additional elements outside of those identified as being directed to the abstract idea, described above.  For example, claims 2, 11, and 16 state that the measurement records are stored in separate tables (i.e., merely stating where information is stored); claims 5, 14, and 19 create reference measurement records based on the time values (i.e., merely adding more detailed organizational steps); claim 6 states that the reference patient data must include the reference patient’s gender or age (i.e., merely stating what type of information is stored in the database); claims 7, 15, and 20 state that the time variable is the duration of a disease that is shared by the patients (i.e., merely adding more detail to the type of information that is organized); and claim 8 states that the disease-related variable is EDSS [Extended Disability Status Scale] for multiple sclerosis (i.e., merely adding more detail to the type of information that is organized).    Examiner notes that dependent claims 3, 12, and 17 recite the following additional elements (in bold font below):
wherein providing the one or more new measurement values includes displaying the one or more new measurement values (as described in claims 3, 12, and 17) (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and the Examiner further submits that such steps are not unconventional as they merely consist of receiving and transmitting data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)).

However, these additional elements in dependent claims 3, 12, and 17 are deemed to be no more than (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception (i.e., displaying the one or more new measurement values amounts to mere data output), for similar reasons as identified above. See analysis above; see also MPEP §§ 2106.05(f), (g).  As such, the additional elements in dependent claims 3, 12, and 17 are not indicative of integrating the judicial exception into a practical application.
Unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, claims 1-3, 5-12, 14-17, 19, and 20: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition ((see MPEP § 2106.04(d)(2))); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e)).  For these reasons, claims 1-3, 5-12, 14-17, 19, and 20 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the 2019 Revised PEG
Regarding Step 2B of the 2019 Revised PEG, claims 1-3, 5-12, 14-17, 19, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of abstract idea into a practical application, the additional elements of claims 1, 3, 9, 10, 12, and 17 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; (2) adding insignificant extra-solution activity to the judicial exception; and (3) generally linking the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f), (g), (h).
Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP § 2106.05 (d).
Specifically, the additional elements of claims 1, 3, 9, 10, 12, and 17, as recited, the system/computer system; database of patient data; one or more processors; user interface; computer product; non-transient computer readable medium; and the steps of: “storing a plurality of reference measurement records in the database, the plurality of reference measurement records comprising data from at least 3000 visits by at least 500 patients, each reference record including: a measurement value of a disease-related variable of a disease of a reference patient, and a time value of a time-related variable associated with when the measurement value of the disease-related variable of the reference patient was obtained”; “storing one or more new measurement records for a new patient having multiple sclerosis, wherein at least one of the one or more new measurement records corresponds to the first time value”; “determining a disease-modifying drug treatment for the new patient based on the one or more new measurement values of the disease related variable”; and “administering the disease-modifying drug treatment to the new patient that has multiple sclerosis”; and “displaying the one or more new measurement values”, are generic computer components and functions. See MPEP § 2106.05(d)(II).
- In regard to the system/computer system; database of patient data; one or more processors; user interface; computer product; and non-transient computer readable medium - Applicant generally describes the computer system as a single or multiple computer apparatuses, which include “desktop and laptop computers, tablets, mobile phones, and other mobile devices.” Applicant’s specification as filed on December 18, 2018, paragraph [0117].  Desktop and laptop computers, tablets, mobile phones, and other mobile devices are generic computer devices which are old and well-known in the medical industry.  Therefore, Applicant’s disclosure shows that the system may be embodied by generic computer devices which are old and well-known in the medical industry.
- Additionally, Applicant discloses that the database may be “a research database that contains information from hospital admissions, outpatient information from clinics, from remotely obtained patient data via telephone, tracking devices, and other sources, from treatment sources, from genomics and other biomarkers including imaging, and from all other types of studies of experiments performed on the patients”; and “may exist on a network, referred to as a cloud database.” Applicant’s specification as filed on December 18, 2018, paragraph [0052].  Medical research database which utilize cloud network technology, and other network storage devices are generic computer network devices which are old and well-known in the medical industry.  As such, the disclosure shows that the database may be embodied by generic computer network devices which are old and well-known in the medical industry.
- Next, Applicant discloses that user interface may be a voice interface, keyboard, touch screen, etc. Applicant’s specification as filed on December 18, 2018, paragraph [0046].  Voice interfaces (e.g., microphones), keyboards, touch screens, and other similar interface devices are generic computer devices which are old and well-known in the medical industry.  As such, the disclosure shows that the interface may be embodied by generic computer devices which are old and well-known in the medical industry.
- Similarly, Applicant discloses that processor includes “a single-core processor, multi-core processor on a same integrated chip, or multiple processing units on a single circuit board or networked” “CPU functions as the transmission unit 56 by executing the image processing program.” Applicant’s specification as filed on December 18, 2018, paragraph [0120].  Therefore, the disclosure shows that the one or more processors are generic computing devices which are old and well-known in the medical industry.
- Lastly, Applicant discloses that the computer product and non-transient computer readable medium may be “random access memory (RAM), a read only memory (ROM), a magnetic medium such as a hard-drive or a floppy disk, or an optical medium such as a compact disk (CD) or DVD (digital versatile disk), flash memory, and the like.” See Applicant’s specification as filed on December 18, 2018, paragraph [0121].  Therefore, Applicant’s disclosure shows that the computer product and non-transient computer readable medium may be embodied by several, different type of storage devices which are old and well-known computing devices in the medical industry.
As such, the system/computer system; database of patient data; one or more processors; user interface; computer product; and non-transient computer readable medium, are well-known, routine, and conventional computer components that are previously known in the industry. See MPEP § 2106.05(d).
	- Regarding the steps and features of: “storing a plurality of reference measurement records in the database, the plurality of reference measurement records comprising data from at least 3000 visits by at least 500 patients, each reference record including: a measurement value of a disease-related variable of a disease of a reference patient, and a time value of a time-related variable associated with when the measurement value of the disease-related variable of the reference patient was obtained”; “storing one or more new measurement records for a new patient having multiple sclerosis, wherein at least one of the one or more new measurement records corresponds to the first time value”; “determining a disease-modifying drug treatment for the new patient based on the one or more new measurement values of the disease related variable”; “administering the disease-modifying drug treatment to the new patient that has multiple sclerosis”; and “displaying the one or more new measurement values” - The following represents examples that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – the limitations directed to: “displaying the one or more new measurement values”, described in claims 3, 12, and 17, is similarly deemed to be well-understood, routine, and conventional activity in field of medical data analyses, because they also represent mere collection and transmission of data over a network (i.e., displaying the new measurement values requires that the measurement values be transmitted in some way);
-  Electronically recordkeeping, e.g., see Alice Corp. Pty. Ltd. v. CLS Bank Int’l – similarly the limitations directed to: “storing a plurality of reference measurement records in the database, the plurality of reference measurement records comprising data from at least 3000 visits by at least 500 patients, each reference record including: a measurement value of a disease-related variable of a disease of a reference patient, and a time value of a time-related variable associated with when the measurement value of the disease-related variable of the reference patient was obtained”; and “storing one or more new measurement records for a new patient having multiple, wherein at least one of the one or more new measurement records corresponds to the first time value”, described in claims 1, 9, and 10, are claimed in a generic manner (i.e., generally stating that information is stored is deemed to be a well-understood, routine, and conventional function in the medical industry);
- Storing and retrieving information in memory, see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the limitations directed to: “storing a plurality of reference measurement records in the database, the plurality of reference measurement records comprising data from at least 3000 visits by at least 500 patients, each reference record including: a measurement value of a disease-related variable of a disease of a reference patient, and a time value of a time-related variable associated with when the measurement value of the disease-related variable of the reference patient was obtained”; and “storing one or more new measurement records for a new patient having multiple sclerosis, wherein at least one of the one or more new measurement records corresponds to the first time value”, described in claims 1, 9, and 10, are also deemed to be well-understood, routine, and conventional activity in field of medical data analyses, because they also represent mere storage of data in a memory; and
-  Immunizing a patient against a disease, see Classen Immunotherapies, Inc. v. Biogen IDEC – similarly, the limitations directed to: “determining a disease-modifying drug treatment for the new patient based on the one or more new measurement values of the disease related variable”; “administering the disease-modifying drug treatment to the new patient that has multiple sclerosis”, described in claims 1, 9, and 10, are also deemed to be well-understood, routine, and conventional activity in the medical/life sciences field, because they are claimed in a generic manner (i.e., determining a treatment for a patient and then administering the treatment for the patient are generic claims that a person performs to provide medical care).
Therefore, the additional described in claims 1, 3, 9, 10, 12, and 17 are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
Thus, taken alone, the additional elements of claims 1, 3, 9, 10, 12, and 17 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered combination, claims 1, 3, 9, 10, 12, and 17 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 2, 5-8, 11, 14-16, 19, and 20 (which depend on claims 1, 9, and 10 due to their respective chains of dependency), do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Examiner notes that claims 2, 5-8, 11, 14-16, 19, and 20 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claims 1, 9, and 10.  Dependent claims 2, 5-8, 11, 14-16, 19, and 20 merely add limitations that further narrow the abstract idea described in independent claims 1, 9, and 10.  Therefore, claims 1-3, 5-12, 14-17, 19, and 20 are also nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450

/N.A.A./Examiner, Art Unit 3686

/JOHN P GO/Primary Examiner, Art Unit 3686